DETAILED ACTION

Primary Examiner acknowledges Claims 1-20 are pending in this application as originally filed on July 28, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “100” has been used to designate “non-sealing respiratory interface”, “cannula”, “patient interface” and “respiratory interface”.    Appropriate correction is required.
Reference character “1000” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “1005” has been used to designate “base portion”, “cannula’s base portion”, “nasal cannula base portion”, and “tubular base portion”.  Appropriate correction is required.
Reference character “105” has been used to designate “nasal cannula’s base portion”, “cannula’s body portion”, and “tubular base portion”. Appropriate correction is required.
 Reference character “1070” has been used to designate “first elongate extension” and “nozzle”.  Appropriate correction is required.
Reference character “1072” has been used to designate “second elongate extension” and “nozzle”.  Appropriate correction is required.
Reference character “1105” has been used to designate “base portion” and “nasal cannula’s base portion”.  Appropriate correction is required.
Reference character “2060” has been used to designate “microprocessor” and “printed circuit board box”.  Appropriate correction is required.
Reference character “2070” has been used to designate “air inlet port” and “filter”. Appropriate correction is required.
Reference character “2072” has been used to designate “air intake filter” and “filter”.  Appropriate correction is required.
Reference character “423” has been used to designate “groove” and “recesses” Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character “100” has been used to designate “non-sealing respiratory interface”, “cannula”, “patient interface” and “respiratory interface”.    Appropriate correction is required.
Reference character “1000” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “1005” has been used to designate “base portion”, “cannula’s base portion”, “nasal cannula base portion”, and “tubular base portion”.  Appropriate correction is required.
Reference character “105” has been used to designate “nasal cannula’s base portion”, “cannula’s body portion”, and “tubular base portion”. Appropriate correction is required.
 Reference character “1070” has been used to designate “first elongate extension” and “nozzle”.  Appropriate correction is required.
Reference character “1072” has been used to designate “second elongate extension” and “nozzle”.  Appropriate correction is required.
Reference character “1105” has been used to designate “base portion” and “nasal cannula’s base portion”.  Appropriate correction is required.
Reference character “2060” has been used to designate “microprocessor” and “printed circuit board box”.  Appropriate correction is required.
Reference character “2070” has been used to designate “air inlet port” and “filter”. Appropriate correction is required.
Reference character “2072” has been used to designate “air intake filter” and “filter”.  Appropriate correction is required.
Reference character “423” has been used to designate “groove” and “recesses” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 19 recites the term “single direction” on the last line but does not end the claim limitation with a period.  Pursuant to MPEP 608.01 (m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”.  Consequently, it 
Specifically, Claim 6, last line; Claim 8, line 2; Claim 14, last line; Claim 15, all lines; and Claim 19, all lines recite “the connector”; however, the breadth and scope of this limitation is unclear as there is a lack of antecedent basis for “the connector” alone; rather, the preceding claims in dependency recite “a first connector” and “a second connector”.  Consequently, Primary Examiner is unsure if the limitation refers to “the first connector”, “the second connector”, or some other “connector”.  Dependent Claim 9 incorporates the indefinite subject matter from which it depends.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5, 6, 12, 15 and 16 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dryden et al. (4,838,258).
As to Claim 1, Dryden discloses a gas delivery conduit (14, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines.” Column 2, Lines 20-25) adapted for fluidly connecting to anesthetic gas machine 18 … A gas sampling monitor 19 is shown mounted on top of the gas machine.” Column 2, Lines 25-30), the gas delivery conduit (14) comprising: a first connector (23, “The other end of tube 21 in this embodiment is terminated in the adaptor 23 at the gas machine end of the hose assembly.” Column 2, Lines 40-50) adapted to connecting to the respiratory gases delivery system (defined by the combination of 18 and 19); a second connector (13, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines.” Column 2, Lines 20-25) adapted for connecting to a fitting (12, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines.” Column 2, Lines 20-25) of a patient interface (11, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines.” Column 2, Lines 20-25); and tubing (17, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines.” Column 2, Lines 20-25) fluidly connecting the first connector (23) and the second connector (13); wherein the first connector (23) has a gas inlet adapted to receive the supplied respiratory gas. 
small sampling tube 21 inside the hose 17.” Column 2, Lines 35-40) integrated into (“inside”) the gas delivery conduit (17 as a part of 14). 
As to Claims 5 and 15, Dryden discloses the first connector (23) is adapted to allow the user to couple the first connector (23) with the respiratory gases delivery system (defined by the combination of 18 and 19) in a single motion.  Regarding the “single motion” limitation, the connectors are “collapsed and fit around” and “flattened to be fittingly” (Column 4, Lines 5-10 and 10-15, respectively), the resultant effect is a “single motion” insertion to couple, introduce or connect, wherein the act of “collapsing” or “flattening” is the locking action by which the connectors resist disconnection.  Hence, the device of Dryden discloses a single motion action. 
As to Claim 6, Dryden discloses the first connector (23) is adapted to allow the user to couple the first connector (23) with the respiratory gases delivery system (defined by the combination of 18 and 19) by moving the connector in a direction along an axis of the gas inlet. Regarding the “axis of the gas inlet” limitation, the connectors are “collapsed and fit around” and “flattened to be fittingly” (Column 4, Lines 5-10 and 10-15, respectively), the resultant effect is a linear axis point facilitating the insertion to couple, introduced or connect, wherein the act of “collapsing” or “flattening” is the locking action by which the connectors resist disconnection. Hence, the device of Dryden discloses a directional movement along the axis. 
As to Claim 12, Dryden discloses the sensing conduit (21) is configured to couple with a port (via 26 as connected to 19) of the respiratory gases delivery system (defined by the combination of 18 and 19).
luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30.” Column 2, Lines 45-50) of the respiratory gases delivery system (defined by the combination of 18 and 19).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 10, 13, and 14 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden et al. (4,838,258) in view of Gerder et al. (2004/01823292).
As to Claims 2, 13, and 14, Dryden discloses the first connector (23); yet, does not expressly disclose “one of electrical contacts and temperature contacts integrated into the first connector” (Claim 2), “the electrical contacts are adapted to couple with system electrical contacts of the respiratory gases delivery system” (Claim 13), and “the electrical contacts are adapted to facilitate providing power to the connector” (Claim 14).

Regarding the limitation of the “contacts integrated into the first connector”, Gerder teaches a contact (72, “The second inductive interface 7 correspondingly has a second tube interface 72 and a respirator interface 71. The tube interfaces 52, 72 are connected to one another via a two-wire line 8 extending along the breathing gas tube 2.” Para 0022), wherein the contact (72) provides for an energizing circuit through the “two-wire line 8” (“An energy supply block 12 connected to the electronic circuit 11 is used to supply the electronic circuit 11 with power. Via the two-wire line 8, the energy supply block 12 receives an alternating voltage, which feeds a battery, not shown specifically in FIG. 1, which is located in the sensor means 3, after rectification.” Para 0023).
Regarding the limitations of the “electrical contacts are adapted to couple with system electrical contacts of the respiratory gases delivery system”, Gerder teaches the electrical contacts (72) are adapted to couple with the system electrical contacts (71) of the respiratory gases delivery device (“The respirator 1 contains a signal processing unit 14, which is connected to the respirator interface 71 and a central computing and control unit 15 of the respirator 1.” Para 0024). 
Regarding the limitation of the “electrical contacts are adapted to facilitate providing power to the connector”, Gerder teaches the electrical contacts (72) provides for an energizing circuit through the “two-wire line 8” (“An energy supply block 12 connected to the electronic circuit 11 is used to supply the electronic circuit 11 with power. Via the two-wire line 8, the receives an alternating voltage, which feeds a battery, not shown specifically in FIG. 1, which is located in the sensor means 3, after rectification.” Para 0023).
The resultant effect of Gerder is a signal processing circuit upon which data from the sensors (9 and 10 - “A temperature sensor 9 and a flow sensor 10, which are arranged in the area of the first tube coupling 4 within the breathing gas flow, are located at the sensor means 3. An electronic circuit 11 with a microprocessor is connected to both the sensor interface 51 and the sensors 9, 10. The electronic circuit 11 processes the measured signals and generates a data protocol, which is transmitted via the interfaces 5, 7 to the respirator 1.” Paras 0022 and 0023) can be conveyed to the to the respiratory gas delivery device.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas delivery conduit of Dryden to include the use of an electrical contact as taught by Gerder for the purpose of conveying data from the sensors to the respiratory gas delivery device. 
As to Claim 4, the modified Dryden, specifically Gerder teaches the use of a flow sensor (10) along the gas delivery conduit to provide “measured values for the breathing gas temperature and the breathing gas flow, which are detected by the sensors 9, 10” (Para 0025) to be conveyed to the respiratory gases delivery device (1).  By convention, pressure and flow are intimately related whereby a differential pressure sensor can be used as an alternative construction to a flow sensor and vice versa.  Consequently, despite the limitation of the claim reciting the term “monitoring…pressure”, the use of flow sensors in the form of “differential pressure sensors” are well known, routine, and conventional considerations to a person having 
As to Claim 10, the modified Dryden, specifically Gerder teaches the use of a temperature sensor (9) along the gas delivery conduit to provide “measured values for the breathing gas temperature and the breathing gas flow, which are detected by the sensors 9, 10” (Para 0025) to be conveyed to the respiratory gases delivery device (1).

Claims 7-9 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden et al. (4,838,258) in view of Hansen (6,571,794).
As to Claims 7-9, Dryden discloses the first connector (23) to couple with the respiratory gases delivery system (defined by the combination of 18 and 19) (also see: the rejections of Claims 5 and 6); yet, does not expressly disclose “a predetermined orientation” (Claim 7), having “an orientation feature… in a predetermined orientation” (Claim 8), and the “orientation feature is a flange portion” (Claim 9). 
Hansen teaches a gas delivery conduit (Figures 1-6) similar to Dryden having a first connector (18, “The hose terminates distally at a coupling or fitting 18 including a cuff 20 of hollow cylindrical configuration receiving the distal end of the hose body and a rib 22 extending laterally outward from one side of the cuff.” Column 2, Line 65 thru Column 3, Line 5), a second connector (54, “When connected as shown, the first lumen of the hose is in fluid communication with a gas inlet opening 54 in the breathing appliance and the second lumen of the hose is in fluid communication with a second opening 56 in the breathing appliance, either Hose 10 includes a pleated tubular body 12 reinforced by a helical reinforcement member 14 coiled around the tubular body between pleats 16.” Column 2, Lines 60-70) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery device (32, “In FIG. 4, a ventilator 32 is shown having a first port 34 disposed within a cylindrical portion 36 of a recess and a second port 38 disposed within a rectangular or slotted portion 40 of the recess to function as a keyway.” Column 4, Lines 40-55) and a patient interface (52, “FIG. 6 shows a respirator hose 10 connected to a breathing appliance 52.” Column 5, Lines 45-50).
Regarding the “predetermined orientation”, Hansen’s first connector (18) is inserted into the respiratory gases delivery device (32) as best seen in Figure 4 in a predetermined orientation whereby the elements of the first connector (18) engage with the ports of the respiratory gases delivery device (32) - namely 30 to 34, respectively; 20 to 36, respectively; 24 to 38, respectively; and 22 to 40, respectively. This construction inherently provides a “predetermined orientation” having a lock and key fitment (“keyway” Column 4, Lines 40-55). 
Regarding the “orientation feature”, the apex (the combination of 22/24) of the first connector (18) provides an orientation feature as the apex must be received within the respiratory gases delivery device (32) is a complementary manner.
Regarding the “flange portion”, the apex (the combination of 22/24) of the first connector portion (18) defines the flange (22) which extends from the main body of the first connector (18) upon which the first connector (18) is received within the respiratory gases delivery device (32) is a complementary manner.

Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection of the first connector to the respiratory gases delivery device of Dryden to include the use of an orientation feature to provide a specific lock and key fitment of the first connector in a predetermined orientation to prevent misconnection and disconnection of the coupling. 

 Claims 11, 17, 19 and 20 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden et al. (4,838,258) in view of Bartels et al. (4,621,632). 
As to Claim 11, Dryden discloses a gas delivery conduit (14) having a first connector (23) a second connector (13) and a tubing (17) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery system (defined by the combination of 18 and 19) and a patient interface (11); yet, does not expressly disclose “a heating element” (Claim 11), “a humidity chamber” (Claim 17); and “a humidity chamber … wherein the first axis and the second axis are not parallel” (Claim 20). 
Bartels teaches a gas delivery conduit (Figure 1) similar to Dryden having a first connector (38, “Outlet port 34 is shown interconnected with a flexible heating tube 36 at a coupling member 38.” Column 4, Lines 25-35), a second connector (40, “Heating tube 36 has a length which is typically between four to six feet and terminates at a cuff 40 through which flexible heating tube 36” Column 4, Lines 30-40) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery device (1, “FIG. 1 illustrates the housing for the present humidifier system. Housing 1 includes a cavity 4 and recess 6 molded therein and adapted for the removable receipt of a humidifier chamber 8.” Column 4, Lines 5-10) and a patient interface (14, “the cuff 40 is typically connected to a Y-shaped patient wye (only a portion of which is shown). One leg of the patient wye 14 supplies air to the respiratory system of the patient and (as illustrated) is in contact with temperature probe 12. The other leg (not shown) of coupling 14 is used to convey exhaust gases during the exhalation portion of the patient's breathing cycle.” Column 5, Lines 1-10). 
Regarding the “heating element”, Bartels teaches heating elements (42, “The heat provided by element 42 advantageously prevents the formation of condensation along the path of heating tube 36. Heater element 42 also compensates for temperature loss of the humidified air being conveyed between outlet port 34 and cuff 40. That is, heater element 42 generates heat which is equivalent to the heat dissipated along the heating tube 36 to the atmosphere, whereby to reduce temperature fluctuations and maintain the outgoing humidified air being delivered from humidifier chamber 8 to the patient at a substantially uniform temperature (e.g. 35.degree. C.).” Column 4, Lines 40-50) within the gas delivery conduit (Figure 1) for the benefits of “advantageously prevents the formation of condensation” and “compensates for temperature loss of the humidified air”. 
Regarding the “humidity chamber”, please see the rejection of Claim 1, which discloses all of the features of Claim 17 except the “humidity chamber”, Bartels teaches the use of a humidifier chamber 8.” Column 4, Lines 5-10) connected to the first connector (38) for imparting humidified gas to the patient with the “present humidifier system” (Column 4, Lines 5-10).  
Regarding the “a humidity chamber … wherein the first axis and the second axis are not parallel”, please see the rejection of Claim 17, which discloses all of the features of Claim 20 except the “first axis and the second axis are not parallel”, Dryden discloses the first axis of the gas inlet of the first connector (23) has a non-parallel orientation with the second axis of the sensing conduit (24/25).
The resultant effect of the heater and humidifier of Bartels is the ability of humidified gases to be supplied to the patient, wherein the humidified gases may be heated by the heating element to prevent formation of condensation and compensate for temperature loss along the pathway of the tubing to the patient. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas delivery conduit of Dryden to include the features of the heating element and the humidified chamber as taught by Bartels to provide humidified gases which may be heated by the heating element to prevent formation of condensation and compensate for temperature loss along the pathway of the tubing to the patient. 
As to Claim 19, the modified Dryden, specifically Dryden discloses the first connector (23) is adapted to allow the user to couple the first connector (23) with the respiratory gases delivery system (defined by the combination of 18 and 19) in a single motion.  Regarding the “single motion” limitation, the connectors are “collapsed and fit around” and “flattened to be 

Claim 18 is rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden et al. (4,838,258) in view of Bartels et al. (4,621,632), as applied to Claim 17 and further in view of Hansen (6,571,794).
As to Claim 18, the modified Dryden, specifically  Dryden discloses the first connector (23) to couple with the respiratory gases delivery system (defined by the combination of 18 and 19) (also see: the rejections of Claims 5 and 6); yet, does not expressly disclose “a predetermined orientation”. 
Hansen teaches a gas delivery conduit (Figures 1-6) similar to Dryden having a first connector (18, “The hose terminates distally at a coupling or fitting 18 including a cuff 20 of hollow cylindrical configuration receiving the distal end of the hose body and a rib 22 extending laterally outward from one side of the cuff.” Column 2, Line 65 thru Column 3, Line 5), a second connector (54, “When connected as shown, the first lumen of the hose is in fluid communication with a gas inlet opening 54 in the breathing appliance and the second lumen of the hose is in fluid communication with a second opening 56 in the breathing appliance, either directly as shown or via a device (not shown), such as a humidifier, near the breathing appliance.” Column 5, Lines 45-55), and a tubing (10, “Hose 10 includes a pleated tubular body 12 reinforced by a helical reinforcement member 14 coiled around the tubular body between ventilator 32 is shown having a first port 34 disposed within a cylindrical portion 36 of a recess and a second port 38 disposed within a rectangular or slotted portion 40 of the recess to function as a keyway.” Column 4, Lines 40-55) and a patient interface (52, “FIG. 6 shows a respirator hose 10 connected to a breathing appliance 52.” Column 5, Lines 45-50).
Regarding the “predetermined orientation”, Hansen’s first connector (18) is inserted into the respiratory gases delivery device (32) as best seen in Figure 4 in a predetermined orientation whereby the elements of the first connector (18) engage with the ports of the respiratory gases delivery device (32) - namely 30 to 34, respectively; 20 to 36, respectively; 24 to 38, respectively; and 22 to 40, respectively. This construction inherently provides a “predetermined orientation” having a lock and key fitment (“keyway” Column 4, Lines 40-55). 
The resultant effect of the use of the “predetermined orientation” is a lock and key fitment of the first connector (18) as is received within the respiratory gases delivery device (32).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection of the first connector to the respiratory gases delivery device of Dryden to include the use of an orientation feature to provide a specific lock and key fitment of the first connector in a predetermined orientation to prevent misconnection and disconnection of the coupling. 

Double Patenting - STATUTORY
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 14/387,752. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting - NONSTATUTORY
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,071,464. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of a gas delivery conduit, a first connector, a second connector, a tubing connecting the first connector and the second connector, wherein the first connector is associated with the respiratory gases delivery system and the second connector is associated with a patient interface. 
The limitations of Claim 2 are recited in patent claim 2.  The limitations of Claim 3 are recited in patent claim 2.  The limitations of Claim 4 are recited in patent claim 3.  The limitations of Claim 5 are recited in patent claim 5.  The limitations of Claim 6 are recited in patent claim 6.  The limitations of Claim 7 are recited in patent claim 7.  The limitations of Claim 8 are recited in patent claim 1.  The limitations of Claim 9 are recited in patent claim 1.  The .

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No. 11,071,464 in view of Bartels et al. (4,621,632). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 17 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except “a humidity chamber” (Claim 17).
Bartels teaches a gas delivery conduit (Figure 1) similar to Dryden having a first connector (38, “Outlet port 34 is shown interconnected with a flexible heating tube 36 at a coupling member 38.” Column 4, Lines 25-35), a second connector (40, “Heating tube 36 has a length which is typically between four to six feet and terminates at a cuff 40 through which outgoing humidified air is supplied from outlet port 34 to the patient.” Column 4, Lines 35-40), and a tubing (36, “a flexible heating tube 36” Column 4, Lines 30-40) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery device (1, “FIG. 1 illustrates the housing for the present humidifier system. Housing 1 includes a cavity 4 and recess 6 molded therein and adapted for the removable receipt of a humidifier chamber 8.” Column 4, Lines 5-10) and a patient interface (14, “the cuff 40 is typically connected to a Y-shaped patient wye (only a portion of which is shown). One leg of the patient wye 14 supplies air to the respiratory system of the patient and (as illustrated) is in contact with temperature probe 12. The other leg (not shown) of coupling 14 is used to convey exhaust gases during the exhalation portion of the patient's breathing cycle.” Column 5, Lines 1-10). 
	Regarding the “humidity chamber”, Bartels teaches the use of a “Housing 1 includes a cavity 4 and recess 6 molded therein and adapted for the removable receipt of a humidifier chamber 8.” Column 4, Lines 5-10) connected to the first connector (38) for imparting humidified gas to the patient with the “present humidifier system” (Column 4, Lines 5-10).  
The resultant effect of the heater and humidifier of Bartels is the ability of humidified gases to be supplied to the patient, wherein the humidified gases may be heated by the heating element to prevent formation of condensation and compensate for temperature loss along the pathway of the tubing to the patient.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas delivery conduit of Dryden to include the features of the heating element and the humidified chamber as taught by Bartels to provide humidified gases which may be heated by the heating element to prevent formation of condensation and compensate for temperature loss along the pathway of the tubing to the patient.
With respect to all the claims, both recite the features of a gas delivery conduit, a first connector, a second connector, a tubing connecting the first connector and the second connector, wherein the first connector is associated with the respiratory gases delivery system and the second connector is associated with a patient interface. 
. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,071,464 in view of Bartels et al. (4,621,632), as applied to Claim 17 and further in view of Dryden et al. (4,838,258). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 20 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except “a humidity chamber … wherein the first axis and the second axis are not parallel” (Claim 20).
Please see the rejection of Claim 17, which discloses all of the features of Claim 20 except the “first axis and the second axis are not parallel”, Dryden teaches a similar gas delivery conduit to ‘464 including a first connector (23) a second connector (13) and a tubing (17) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery system (defined by the combination of 18 and 19) and a patient interface (11).  Further, Dryden teaches the first axis of the gas inlet of the first connector (23) has a non-parallel orientation with the second axis of the sensing conduit (24/25).
The resultant effect of the non-parallel axis orientation of the gas delivery conduit of Dryden is a distinction between the gas supply unit and the gas sampling unit of the respiratory gases delivery system. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory gases delivery system of ‘464 to have two separate ports for the first connector . 

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. RE44,453 E. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 are merely broader than patent claim 24.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of a gas delivery conduit, a first connector, a second connector, a tubing (patent: “connecting structure”) connecting the first connector and the second connector, wherein the first connector is associated with the respiratory gases delivery system and the second connector is associated with a patient interface. 
	The limitations of Claim 17 incorporating the “humidity chamber” are recited in patent claim 23. 

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. RE44,453 E in view of Dryden et al. (4,838,258). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 20 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except “predetermined orientation” (Claim 18), “single direction” (Claim 19), and “a humidity chamber … wherein the first axis and the second axis are not parallel” (Claim 20).
Dryden teaches a similar gas delivery conduit to RE44,453 E including a first connector (23) a second connector (13) and a tubing (17) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery system (defined by the combination of 18 and 19) and a patient interface (11).  
Regarding the “predetermined orientation” limitation, Dryden discloses the first connector (23) is adapted to allow the user to couple the first connector (23) with the respiratory gases delivery system (defined by the combination of 18 and 19) by moving the connector in a direction along an axis of the gas inlet. Regarding the “axis of the gas inlet” limitation, the connectors are “collapsed and fit around” and “flattened to be fittingly” (Column 4, Lines 5-10 and 10-15, respectively), the resultant effect is a linear axis point facilitating the insertion to couple, introduced or connect, wherein the act of “collapsing” or “flattening” is the locking action by which the connectors resist disconnection. Hence, the device of Dryden discloses a directional movement along the axis provides a predetermined orientation for attachment. 

Regarding the “first axis and the second axis are not parallel”, Dryden teaches the first axis of the gas inlet of the first connector (23) has a non-parallel orientation with the second axis of the sensing conduit (24/25).
 The resultant effect of the non-parallel axis orientation of the gas delivery conduit of Dryden is a distinction between the gas supply unit and the gas sampling unit of the respiratory gases delivery system. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory gases delivery system of RE44,453 E to have two separate ports for the first connector and the sensing conduit, as taught by Dryden to permit direct connection and disconnection to the gas sampling unit as desired, and further to support a single motion/direction attachment in a predetermined orientation as taught by Dryden in order to facilitate the coupling of the first connector to the respiratory gases delivery system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber et al. (2004/0065335) and Bahr (2001/0017134) each disclose additional gas delivery conduits having electrical contacts (Huber “128”; Bahr “18a” and “18b”) in the first connector to facilitate the transport of electrical power. 
Grant (4,060,576), Chua (4,967,744), and Milewicz (6,010,118) each disclose additional gas delivery conduits associated with a humidifier for conveying humidified gas along the tubing from the respiratory gases delivery system to the patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785